Citation Nr: 0734895	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-44 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a left ankle 
disability. 

2.	Entitlement to service connection for a left knee 
disability, to include as secondary to a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1956 until 
December 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

The veteran elected in his December 2004 VA Appeal Form 9 to 
have a hearing and one was scheduled.  The veteran was 
provided two notices informing him of the hearing.  In August 
2007, the record indicates the veteran failed to appear at 
his scheduled hearing before the Board.  

The Board notes that the veteran previously filed a claim for 
service connection for a right ankle injury in November 1986.  
At that time, the veteran maintained that he had fractured 
his right ankle multiple times in service, the first while in 
basic training at Fort Benning in February 1957.  When his 
right ankle was reinjured in September 1986, the veteran 
claimed his original injuries from service had not properly 
healed.  In a July 1987 rating decision, the RO denied the 
veteran's claim, finding that the veteran's right ankle 
injury was too remote from service to be related to it and 
that the record did not show that the injury was incurred in 
service.  


FINDINGS OF FACT

1.	The competent evidence of record demonstrates that the 
veteran's left ankle disability manifested many years after 
service and is not causally related to the veteran's active 
service. 

2.	The veteran's left knee disability has not been shown by 
competent clinical evidence to be causally related to the 
veteran's active service, nor caused or aggravated by a 
service-connected disability. 


CONCLUSIONS OF LAW

1.	A left ankle disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.	A left knee disability was not incurred in or aggravated 
by service, and is not proximately due to, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5103 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, August 2003, March 2006, and July 2007 letters 
from the AOJ to the appellant satisfy VA's duty to notify.  
The letters informed him of what evidence was necessary to 
establish entitlement to the benefits he claimed.  The 
veteran was advised of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim, what he could do to assist, and where to send any 
other information or evidence.  In addition, a July 2007 
letter informed the veteran that a disability rating and 
effective date would be assigned in the event he was awarded 
the benefit sought. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second and third 
letters, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  In addition, the RO 
provided the veteran with a July 2006 Supplemental Statement 
of the Case, which readjudicated the issues.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  
Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains reports of VA and private 
post-service treatment and examinations.  Additionally, the 
veteran's own statements, as well as those of others, in 
support of his appeal are affiliated with the claims folder.  
It is noted that the veteran's service medical records are 
largely unavailable, as they are presumed to have been 
destroyed in a fire.  In such circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

A review of the claims file indicates that the veteran's 
service medical records were requested in April 1987, at the 
time the veteran filed a service connection claim.  A 
response received in June 1987 to such request shows that the 
veteran's service medical records were lost in a fire at the 
National Personnel Records Center (NPRC).  A search for 
alternate records, however, yielded Morning Reports from Fort 
Benning and Fort Gordon, which show dates of hospitalization 
and/or treatment.  Another search for records performed in 
September 2003 found once again that the veteran's records 
were 'fire-related' and unavailable.  An additional request 
for the veteran's clinical records was recorded in April 
2006.  The response, received July 2006, indicated that the 
veteran's clinical records were unavailable, and would have 
been part of the veteran's service medical records that were 
lost in the fire.  Based on the foregoing, it is not felt 
that additional efforts are required under the VCAA.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the veteran was not afforded medical 
examinations for left ankle and knee disabilities.  The 
Board, after careful review of the claims folder, has found 
that such examinations are not "necessary" as defined by 
the statute.  The record contains evidence illustrating that 
the veteran has current disabilities.  However, there is 
nothing in the record to indicate that the veteran's 
disabilities may be associated with his active service or a 
service-connected disability.  Indeed, there is no service-
connected disability.  The only evidence supporting the 
premise that the veteran's left ankle and knee disabilities 
are linked to service or a service-connected disability is 
the veteran's own statements.  Such evidence is insufficient 
to trigger VA's duty to provide examinations.  The Court has 
held that, where the supporting evidence of record consists 
only of a lay statement, VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is thus of the opinion that providing the 
veteran with an examination is not necessary, and no 
reasonable possibility exists that with such assistance this 
claim could be substantiated.  See 38 U.S.C.A. § 5103A. 

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA. 

Legal Criteria and Analysis

Service Connection - in general

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service Connection - Left ankle disability 

The Board notes that there are no findings in the record 
regarding arthritis of the veteran's left ankle until 2004.  
The Board finds that there is no medical evidence that the 
left ankle arthritis manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  In fact, the diagnosis of mild arthritis in the 
left ankle was made approximately 45 years after the 
veteran's discharge in December 1959.  As such, presumptive 
service connection is not warranted for arthritis of the left 
ankle.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002).  

In order to establish entitlement to direct service 
connection, the veteran must first provide medical evidence 
of a current left ankle disability.  In this case, the 
veteran had an orthopedic examination in April 2004.  The 
private examiner, M.M., D.O., found that the veteran's ankle 
was stable and that he had a full pain free range of motion 
with good strength.  The examiner did, however, diagnose the 
veteran as having mild arthritis in his left ankle.  Based on 
this, the Board finds a current left ankle disability has 
been clinically demonstrated, and thus the first element of 
service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service medical 
records are unavailable, presumed to have been lost in a fire 
at the National Personnel Records Center (NPRC).  An 
alternate records search revealed the Morning Reports, which 
show dates of treatment/hospitalization while in surgery, but 
do not show a diagnosis or treatment.  These Morning Reports 
reveal that the veteran was treated at four different 
organizations at Fort Benning and Fort Gordan over a six 
month period while in service.  While no treatment is noted, 
these dates coincide with the allegations in the veteran's 
previous claim for service connection in the mid-1980s; 
namely that he broke his right ankle twice while in service, 
the first time during basic training, and was still being 
treated when he was transferred to Fort Gordan.  The veteran 
now maintains that he broke his left ankle while in service, 
and not his right.  However, the only proof of this is the 
veteran's own contention and a letter submitted by D.L.  

The veteran contends that his own statements, coupled with 
that of D.L., prove that he injured his left ankle in 
service.  However, the record reflects that the veteran's 
statements through the years have been inconsistent regarding 
which ankle was broken.  As a result, his statements are not 
highly credible.  In addition, there is no indication that 
D.L. was either present at the time of these alleged injuries 
or is himself a medical professional.  A person qualified 
through education, training, or experiences may offer 
competent medical evidence.  38 C.F.R. § 3.159.  A lay 
person, on the other hand, is competent to offer evidence 
wherein he has personal knowledge of the facts and 
circumstances.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, there is no assertion that D.L. is medically 
trained or was present at the time of the veteran's injury.  
While D.L. would be competent to make a statement regarding 
what the veteran conveyed to him, he is not competent to 
attest to facts without having personal knowledge or 
observation of them.  Therefore the statements of the veteran 
and D.L. are not credible evidence that the veteran broke his 
left ankle while in service.  There is no competent medical 
evidence to support the veteran's contention that he injured 
his left ankle while in service.  In fact, an X-ray taken in 
1986 showed that "both ankle films reveal no evidence of 
definite post-traumatic pathology.  Thus, the  second 
requirement for service connection has not been met.  

The last element of service connection, a nexus between the 
left ankle disability and in-service trauma, is also lacking.  
Following service, the claims file shows no documented 
complaints or treatment for a left ankle disability until 
2004.  Therefore the first recorded problem with the 
veteran's left ankle was not until roughly 45 years after his 
discharge from service.  In addition, the osteopathic 
physician who examined the veteran in April 2004, M.M., D.O., 
made no mention of a causal link between the veteran's left 
ankle disability and his time in service.  In making its 
decision, the Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there are roughly 
45 years between service discharge and a diagnosis.  There 
also exists no competent clinical opinion relating the 
veteran's current left ankle disability to service.  The only 
evidence supporting such a claim is the veteran's own 
contentions.  While the veteran contends his left ankle 
disability is service related, he is a lay person with no 
medical training, and as such is not competent to express a 
medical opinion as to causation.  Only medical professionals 
are competent to express opinions as to medical causation, 
and thus the veteran's opinion lacks probative value.  
Espiritu, 2 Vet. App. at 494.  There is no competent evidence 
of record finding that the veteran's left ankle disability is 
causally related to his service and, thus, the third 
requirement of service connection is unmet.  Therefore, the 
Board finds that direct service connection for a left ankle 
disability is not warranted. 

Service Connection - Left Knee Disability 

The veteran also contends that his left ankle disability has 
caused his left knee disability.  The veteran is primarily 
claiming that he is entitled to service connection for his 
left knee disability, secondary to his left ankle disability.  
However, the Board will also consider a claim for direct 
service connection for the veteran's left knee disability.  

Direct Service Connection

Once again, in order to prove service connection, the veteran 
must first exhibit a current disability.  The Board notes 
that the veteran has a left knee disability.  The osteopathic 
physician who examined the veteran in April 2004, M.M., D.O., 
found that X-rays of the veteran's knee show advanced 
degenerative arthritis.  The Board finds, therefore, that 
with resolution of doubt in the veteran's favor, the clinical 
evidence establishes that the veteran suffers from a left 
knee disability.  Thus the first element of service 
connection has been met.  

The second element necessary to warrant service connection, 
evidence of an in-service injury or disease, is lacking.  
Again, without the veteran's service medical records, which 
are unavailable, the Board looks to alternate records.  
Morning Reports indicate that the veteran was hospitalized 
and/or treated multiple times in service.  However, those 
reports coincide with allegations made by the veteran in 
connection with another claim in the mid-1980s.  The veteran 
himself makes no claim that he experienced an in-service 
injury to his left knee.  In addition, the Board once again 
notes the lapse in time, approximately 45 years, between the 
veteran's service and the appearance of this disability.  See 
Maxson v. Gober, 230 F.3d at 1333.  As there is no competent 
evidence to suggest that the veteran suffered an in-service 
injury, the second requirement for service connection has not 
been met.  

Lastly, the veteran has not submitted competent evidence to 
exhibit a nexus between the left knee disability and in-
service trauma.  As previously stated, there is nothing in 
the record to indicate that an in-service injury took place.  
Again, there is no competent medical evidence connecting the 
veteran's left knee disability to any in-service injury or 
event.  In fact, the veteran himself has made no claim that 
his left knee injury is due to an in service injury.  
Therefore, the Board finds that the veteran is not entitled 
to direct service connection for his left knee disability.  

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2007).

In this case, in order to establish secondary service 
connection, the veteran must show that: (1) he currently 
suffers from a left knee disability; and (2) his left knee 
disability was caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).  
As previously stated, the Board concedes that the veteran is 
suffering from a left knee disability, namely advanced 
degenerative arthritis.  However, there is no evidence in the 
record that the veteran's current left knee disability is 
proximately due to or was aggravated by the veteran's left 
ankle disability.  The osteopathic physician offered no 
opinion regarding the etiology of the veteran's left knee 
disability.  In addition, there is no evidence to indicate 
that the veteran's left knee disability occurred after the 
veteran's left ankle disability, and therefore could have 
been aggravated by the left ankle disability.  The only 
evidence offered that link these two disabilities in any way 
is the veteran's own statements.  Once again, however, the 
veteran is not a medical professional, and thus his opinion 
as to medical causation lacks probative value.  Espiritu, 2 
Vet. App. at 494.  There is therefore no clinical evidence 
that the veteran's left ankle disability is the proximate 
cause of the veteran's current left knee disability.  

More importantly, service connection is not possible in this 
case, regardless of any causal connections between the two 
disabilities, because the veteran's left ankle disability is 
not service-connected.  See Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  In order to establish secondary service 
connection, the veteran must show that he suffers from a 
disability which is proximately due to or the result of an 
already service-connected disease or injury.  38 C.F.R. § 
3.310.  In this case, the veteran's claim for direct service 
connection for his left ankle disability has been denied.  
The veteran is not service connected for any other disease or 
injury.  As a result, the veteran's alleged left knee 
disability cannot be service connected on a secondary basis.  
Thus, the veteran's claim for secondary service connection 
for a left knee disability must be denied. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  



ORDER

Service connection for a left ankle disability is denied. 

Service connection for a left knee disability, including as 
secondary to a left ankle disability, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


